Exhibit 10.34

Terms of Compensation

 

Name:   David Henry Title:   Senior Vice President and Chief Financial Officer
Base Salary:   $275,000 Bonus Plan:   $40,000 one-time net hire date bonus  
Eligible for participation in the company’s Key Manager Incentive Program with a
target payout at 60% of base salary and a maximum payout of 150% of base salary.
  Eligible for a bonus an amount equal to $225,000 and the amount of any payout
that he would have earned under the Company’s KMIP for the first half of 2007
based on the Company’s performance for the first half of 2007 if he remains
employed with the Company as its Chief Financial Officer until the Company hires
a new Chief Financial Officer. Equity Awards:   Eligible to participate in the
Amended and Restated AMIS Holdings, Inc. 2000 Equity Incentive Plan.
Health Benefits:   eligible for group insurance program consisting of a
hospital, surgical, major medical, life, dependent life, accidental death
insurance and dental plan, and an annual executive physical 401K:   company
match of 50% of the employee’s first 6% contribution, not to exceed 50% of the
402(g) limit Relocation:   Relocation Assistance from Maine to Pocatello, Idaho
Severance Payments:   Change of control severance agreement provides that, in
the event that the executive’s employment with the Company is involuntarily
terminated, other than for cause or by reason of the executive’s death or
disability, within ninety days prior to or two years after a change of control,
the Company shall pay to the executive the following benefits:  

•     a lump sum payment in cash equal to the value of his earned but unpaid
annual base salary and other vested but unpaid cash entitlements through the
termination date;

 

•     any other vested benefits earned through the termination date under any
employee benefit plan or arrangement maintained by the Company;

 

•     a cash payment in an amount equal to the sum of nine-twelfths of the
executive’s then-current annual base salary and then-current target bonus;

 

•     a cash payment in an amount equal to the cost to the executive to purchase
COBRA benefits for the eighteen month period after the termination.

  In addition, one-half of the executive’s then-outstanding equity awards will
accelerate and become fully vested.



--------------------------------------------------------------------------------

Should the executive remain in the employ of the Company as of the day prior to
the effective date of the change of control, the Company will also pay the
executive a cash payment equal to three-twelfths of the executive’s annual base
salary in effect immediately prior to the change of control.